Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (d)(29) SUBADVISORY AGREEMENT This SUBADVISORY AGREEMENT (Agreement) is made this 2nd day of September, 2008, by and between Western Asset Management Company, a corporation organized under the laws of California (the Subadviser) and Western Asset Management Company Ltd., a corporation organized under the laws of Japan (Western Japan). WHEREAS, the Subadviser has been retained by Legg Mason Partners Fund Advisor, LLC to provide investment advisory, management, and administrative services to Legg Mason Partners Institutional Trust (the Trust), a Maryland business trust registered as a management investment company under the Investment Company Act of 1940, as amended (the 1940 Act) to provide investment advisory, management, and administrative services to the Trust with respect to the series of the Trust designated in Schedule A annexed hereto (the Fund); and WHEREAS, the Subadviser wishes to engage Western Japan to provide certain investment advisory services to the Fund, and Western Japan is willing to furnish such services on the terms and conditions hereinafter set forth; NOW THEREFORE, in consideration of the promises and mutual covenants herein contained, it is agreed as follows: 1. In accordance with and subject to the Subadvisory Agreement between the Subadviser and Legg Mason Partners Fund Advisor, LLC with respect to the Fund (the Subadvisory Agreement), the Subadviser hereby appoints Western Japan to act as a subadviser with respect to the Fund for the period and on the terms set forth in this Agreement. Western Japan accepts such appointment and agrees to render the services herein set forth, for the compensation herein provided. 2. The Subadviser shall cause Western Japan to be kept fully informed at all times with regard to the securities owned by the Fund, its funds available, or to become available, for investment, and generally as to the condition of the Funds affairs. The Subadviser shall furnish Western Japan with such other documents and information with regard to the Funds affairs as Western Japan may from time to time reasonably request. 3. (a) Subject to the supervision of the Trusts Board of Trustees (the Board), Legg Mason Partners Fund Advisor, LLC and the Subadviser, Western Japan shall regularly provide the Fund with respect to such portion of the Funds assets as shall be allocated to Western Japan by the Subadviser from time to time (the Allocated Assets), with investment research, advice, management and supervision and shall furnish a continuous investment program for the Allocated Assets consistent with the Funds investment objectives, policies and restrictions, as stated in the Funds current Prospectus and Statement of Additional Information. Western Japan shall, with respect to the Allocated Assets, determine from time to time what securities and other investments will be purchased (including, as permitted in accordance with this paragraph, swap agreements, options and futures), retained, sold or exchanged by the Fund and what portion of the Allocated Assets will be held in the various securities and other investments in which the Fund invests, and shall implement those decisions (including the execution of investment documentation), all subject to the provisions of the Trusts Declaration of Trust and By-Laws (collectively, the Governing Documents), the 1940 Act, and the applicable rules and regulations promulgated thereunder by the Securities and Exchange Commission (the SEC) and interpretive guidance issued thereunder by the SEC staff and any other applicable federal and state law, as well as the investment objectives, policies and restrictions of the Fund referred to above, and any other specific policies adopted by the Board and disclosed to Western Japan. Western Japan is authorized as the agent of the Trust to give instructions with respect to the Allocated Assets to the custodian of the Fund as to deliveries of securities and other investments and payments of cash for the account of the Fund. Subject to applicable provisions of the 1940 Act, the investment program to be provided hereunder may entail the investment of all or substantially all of the assets of the Fund in one or more investment companies. Western Japan will place orders pursuant to its investment determinations for the Fund either directly with the issuer or with any broker or dealer, foreign currency dealer, futures commission merchant or others selected by it. In connection with the selection of such brokers or dealers and the placing of such orders, subject to applicable law, brokers or dealers may be selected who also provide brokerage and research services (as those terms are defined in Section 28(e) of the Securities Exchange Act of 1934, as amended (the Exchange Act)) to the Fund and/or the other accounts over which Western Japan or its affiliates exercise investment discretion. Western Japan is authorized to pay a broker or dealer who provides such brokerage and research services a commission for executing a portfolio transaction for the Fund which is in excess of the amount of commission another broker or dealer would have charged for effecting that transaction if Western Japan determines in good faith that such amount of commission is reasonable in relation to the value of the brokerage and research services provided by such broker or dealer. This determination may be viewed in terms of either that particular transaction or the overall responsibilities which Western Japan and its affiliates have with respect to accounts over which they exercise investment discretion.
